Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada et al. (U.S. 2018/0024462).
	Shimada et al. teach an image forming apparatus (Fig.1) which includes an air purifier 61 in an air duct 100. As seen in Fig.4A, 4B, the air purifier includes a duct 100 comprising an air inlet (left side of figure which is disposed above the fixing device 6) and an air discharge outlet 102, an ionizer 104,105 to charge particles upstream of the outlet (inlet to the air purifier), a blower 103 provided adjacent the air outlet, and a filter 101 to collect particles located at the downstream side of the blower as shown in Fig.4A,4B. Referring to par. 102, the filter 101 may alternatively be disposed upstream of the blower 103. Thus, the filter is located between the ionizer and the blower.

2.	Claims 1,4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (U.S. 2013/0243471).
	Ikeda et al. teach an image forming apparatus (Fig.1) comprising an image forming unit 20a-d to form an image on a print medium, a fusing device 48 to fix the toner image to the print medium, a duct 66 including an air inlet located adjacent the exit of the fusing device and an air outlet located toward a discharge outlet 50 for the print medium. As seen in Fig.6, a blower 74 is provided in the duct to discharge air.
	Regarding claim 4, a filter 78,80 is located in the duct to collect particles (dust).
	Regarding claim 5, an ionizer 72 is located in the duct adjacent the inlet to charge particles. 

3.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahara (U.S. 2006/0039716).
	Sahara teach an image forming apparatus (Fig.1) comprising an image forming unit 1a-d to form an image on a print medium P, a fusing device 41 to fix the toner image to the print medium, a duct 50 including an air inlet 51 located adjacent the exit of the fusing device 45a and an air outlet 52 located toward a discharge outlet 61 for the print medium. As seen in Fig.3, a blower 53 is provided in the duct to discharge air.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.










4.	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over by Ikeda et al. (U.S. 2013/0243471) in view of Ishikawa (U.S. 2019/0278222).
	Ikeda et al.taught supra disclose most of what is claimed except the ionizer is in parallel to the direction of air flowing in the duct, the ionizer comprising a plurality of needle electrodes and a plate electrode arranged in the width direction of the print medium. 
	Ishikawa teach an image forming apparatus (Fig.1) which has an air duct 201 extending from the fusing device to an air outlet; the air duct having an air ionizer 203, electrodes 204 and a blower 202 (Fig.2, par. 49-53). As seen in Fig.5, the air ionizer 503 can comprise a plurality of needle electrodes and another electrode 504 facing the needle electrodes. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ionizer in Ikeda et al. to have a plurality of needle electrodes facing another electrode as taught in Ishikawa because the ionization efficiency can be improved by using a plurality of electrodes (par.69).


5.	Claims 2-3,10 are rejected under 35 U.S.C. 103 as being unpatentable over by Ikeda et al. (U.S. 2013/0243471) or Sahara (U.S. 2006/0039716) in view of Murakami et al. (U.S. 2012/0070215) or Morita (U.S. 2020/0223652).
 	Ikeda et al. and Sahara, taught supra, additionally teach that the exhaust duct (air discharge outlet) is located above the sheet ejection port. That is, a first feed path guides the print medium through a first medium discharge outlet (50 in Ikeda et al. and 61 in Sahara), the exhaust duct (air discharge outlet) being located above the first medium discharge outlet. Specifically, Ikeda et al. and Sahara teach all that is claimed except a second feed path branched from the first feed path to guide the print medium to a second medium discharge outlet located over the first medium discharge outlet the air discharge outlet located between the two (above the first and below the second discharge outlet). Additionally, a guide member located near the exit of the fusing device to guide the medium into one or the other feed path is not taught. 
	Murakami et al. teach an image forming apparatus (see Fig.1) including a fusing device 30 for fixing a toner image to a print medium, a first feed path 25 to discharge the medium from a first discharge outlet 24, a second feed path 23 to discharge the medium from a second discharge outlet 29, a guide member 26 located near the exit of the fusing device for guiding the medium into one or the other feed path, and a blower 42 located between the two discharge outlets for blowing air toward the first and second outlets (par. 62). 
	Morita teach an image forming apparatus (see Fig.2) including a fusing device 50 for fixing a toner image to a print medium, a first feed path 33B to discharge the medium from a first discharge outlet 33A, a second feed path 40 to discharge the medium from a second discharge outlet 40A, a guide member 39 located near the exit of the fusing device for guiding the medium into one or the other feed path, and a blower 63 located between the two discharge outlets discharging air. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ikeda et al. or Sahara with the teaching of a second discharge path above the first discharge path as described in Murakami et al. and Morita because  a duplex function of printing another toner image on the reverse side of the medium by utilizing the second discharge path can be realized thus improving the functionality of the image forming apparatus. 

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over by Ikeda et al. (U.S. 2013/0243471) in view of Murakami et al. (U.S. 2012/0070215) or Morita (U.S. 2020/0223652) as applied to claims 2-3,10 above and further in view of Shimada et al. (U.S. 2018/0024462).
	Ikeda et al. modified with Murakami et al. or Morita teach most of what is claimed except a filter located between the blower and the ionizer to collect dust. 
	Shimada et al. teach an image forming apparatus (Fig.1) which includes an air purifier 61 in an air duct 100. As seen in Fig.4A, 4B, the air purifier includes a duct 100 comprising an air inlet (left side of figure which is disposed above the fixing device 6) and an air discharge outlet 102, an ionizer 104,105 to charge particles upstream of the outlet (inlet to the air purifier), a blower 103 provided adjacent the air outlet, and a filter 101 to collect particles located at the downstream side of the blower as shown in Fig.4A,4B. Referring to par. 102, the filter 101 may alternatively be disposed upstream of the blower 103. Thus, the filter is located between the ionizer and the blower.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to place the filter between the blower and ionizer because this is an equivalent arrangement as taught by Shimada et al. that will accomplish the same results. 

7.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over by Ikeda et al. (U.S. 2013/0243471) in view of Murakami et al. (U.S. 2012/0070215) or Morita (U.S. 2020/0223652) and Shimada et al. (U.S. 2018/0024462) as applied to claim 11 and further in view of Ishikawa (U.S. 2019/0278222).
	The combination of Ikeda et al., Murakami et al. or Morita, and Shimada et al. taught supra disclose most of what is claimed except the ionizer is in parallel to the direction of air flowing in the duct, the ionizer comprising a plurality of needle electrodes and a plate electrode arranged in the width direction of the print medium. 
	Ishikawa teach an image forming apparatus (Fig.1) which has an air duct 201 extending from the fusing device to an air outlet; the air duct having an air ionizer 203, electrodes 204 and a blower 202 (Fig.2, par. 49-53). As seen in Fig.5, the air ionizer 503 can comprise a plurality of needle electrodes and another electrode 504 facing the needle electrodes. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ionizer in Ikeda et al. to have a plurality of needle electrodes facing another electrode as taught in Ishikawa because the ionization efficiency can be improved by using a plurality of electrodes (par.69).

8.	Claims 7-8,14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 7-8 and 14, the counter electrode comprising a first counter electrode extending over the entire width of the print medium and a second counter electrode parallel to the first counter electrode located at the side in the width direction of the print medium is not taught or suggested by the prior art of record. 

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kagawa et al., Kim et al., Doshohda et al., and Nakashima teach various ionizing devices in an image forming apparatus. Kim, Fujita et al., Nagasako et al., Saito et al.,  and WO’069 all teach image forming apparatus having air discharge ducts adjacent sheet ejection outlets. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852